Citation Nr: 0512500	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  The veteran died in March 2000.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  At the time of his death, the veteran was service-
connected for psychoneurosis, anxiety type (50 percent) and 
residuals of an appendectomy (noncompensable).

3.  The Certificate of Death reflects that the veteran died 
in March 2000 and lists the immediate cause of death as 
respiratory failure; underlying causes of death were chronic 
obstructive pulmonary disorder (COPD) and diverticular colon 
hemorrhage.  A significant condition contributing to death, 
but not the underlying cause, was staph sepsis.  

4.  There is no evidence of pulmonary disease, colon 
hemorrhage, a staph sepsis, or a cardiovascular disease 
during service, and there is no competent medical evidence of 
record suggesting a relationship between the causes of the 
veteran's death and his active military service.

5.  The preponderance of the evidence is against a finding 
that the veteran's service connected disabilities either 
caused or contributed substantially or materially to cause 
his death.   


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

By letters dated in August 2002 and January 2004, the RO 
advised the appellant of the enactment of the VCAA.  The 
appellant was advised that VA would make reasonable efforts 
to help her get the evidence necessary to substantiate her 
service connection claim for the cause of the veteran's 
death, but that she must provide enough information so that 
VA could request any relevant records.  The appellant was 
advised of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The appellant was also asked to identify 
any additional information or evidence that she wanted VA to 
try and obtain.  

The December 2000 rating decision, the August 2002 statement 
of the case (SOC), the October 2003 supplemental statement of 
the case (SSOC), and the November 2004 SSOC, collectively 
notified the appellant of the relevant laws and regulations 
and essentially advised her of the evidence necessary to 
substantiate her service connection claim for the cause of 
the veteran's death.  The November 2004 SSOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the appellant of her and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The claims folder contains private medical evidence from Dr. 
Rotondo, East Tennessee Baptist Hospital, and St. Mary's 
Medical Center.  Service medical records, and treatment 
records from VA medical facilities in Nashville, Knoxville, 
and Mt. Home are also of record.  During his lifetime, the 
veteran was afforded examinations for VA purposes in 1947, 
1948, 1950, and 1975.  

The Board acknowledges the representative's request for an 
additional VA opinion.  However, the Board notes that there 
is no indication that the July 2004 VA opinion was 
inadequate.  Although the examiner did not specifically point 
to evidence prior to 1973, the physician was asked to review 
the entire claims folder and indicated that he did so.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


Service Connection Claim for the Cause of the Veteran's Death

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran died in March 2000.  The Certificate of Death 
lists the immediate cause of death as respiratory failure; 
underlying causes of death were COPD and diverticular colon 
hemorrhage.  A significant condition contributing to death, 
but not the underlying cause of death, was staph sepsis.  The 
appellant does not contend nor does the evidence show that 
any of these conditions were incurred during active service.


A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to the veteran's death, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R§ 3.312(c)(1) (2004).

The appellant essentially contends that the veteran's 
service-connected psychoneurosis caused 
hypertension/cardiovascular disease, which she attributes to 
his death.  In arriving at her conclusion, the appellant 
relies on a May 2000 statement provided by Dr. Rotondo, in 
which he stated that it was fair to say that the veteran's 
various medical problems, to include underlying heart 
disease, contributed to his death.  

Initially, the Board notes that entitlement to service 
connection for hypertension was denied in October 1945.  
Moreover, despite the appellant's assertion, there is no 
medical evidence suggesting a nexus between psychoneurosis 
and heart disease and/or hypertension.  In fact, the July 
2004 VA examiner reviewed the claims folder, to include the 
service medical records and concluded that it was unlikely 
that the veteran's psychoneurosis caused the veteran's heart 
disease.  The examiner observed the veteran's long history of 
hypertension since 1973, morbid obesity, and history of 
smoking.  The examiner noted that the veteran had at least 
four risk factors for heart disease, which included old age, 
hypertension, obesity, and a history of smoking.  The 
examiner indicated that psychoneurosis was not a risk factor 
for heart disease or hypertension.  Therefore, the Board 
finds that there is no competent evidence showing that the 
veteran's service-connected psychoneurosis contributed 
substantially or materially to his death.

Moreover, there is no evidence showing a nexus between 
service-connected residuals of an appendectomy to the 
veteran's death.  

Although she believes that the veteran's service-connected 
psychoneurosis ultimately contributed to his death, the 
appellant's opinion as to medical matters is without 
probative value because she, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board acknowledges the representative's statement to the 
effect that the July 2004 VA examiner ignored certain medical 
evidence of record.  As discussed earlier, the July 2004 
examiner stated that the veteran had four risk factors for 
heart disease, to include old age and obesity.  The 
representative asserts that a relationship existed between 
psychoneurosis and hypertension long before the veteran 
became obese and had increased in age.  Specifically, the 
representative points to an August 1974 hospital report that 
showed varied blood pressure readings ranging from 140/90 to 
190/109, depending on the veteran's state of nervousness; a 
diagnosis of mild hypertension was also rendered.  The Board 
has considered this medical evidence, however it finds that 
such evidence does not establish a causal relationship 
between psychoneurosis and hypertension.  This evidence 
merely shows that during the hospital stay, the veteran's 
blood pressure readings fluctuated and were presumably higher 
when nervous; this evidence fails to show that psychoneurosis 
actually caused the veteran to develop hypertension in the 
first instance or resulted in more than an acute and 
transitory fluctuation in the veteran's blood pressure.  

The service medical records reflect blood pressure readings 
of 132/80 on induction and 142/80 and "96/160" in August 
1945; service connection for high blood pressure was denied 
in an October 1945 rating action.  The veteran had elevated 
blood pressure readings on VA examinations in August 1947 and 
September 1948.  The first diagnosis of hypertension (mild 
essential) is in an August 1967 VA hospital report.  This 
evidence does not establish that hypertension was present in 
service or a causal relationship between the veteran's 
psychoneurosis and hypertension.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm..  38 C.F.R. 
§ 4.104 Note(1) to Diagnostic Code 7101 (2004).  The veteran 
did not exhibit hypertension in service or within the first 
post service year.  

In summary, the evidence clearly establishes that the primary 
cause of the veteran's death was respiratory failure.  The 
Board concludes that the veteran's service-connected 
disabilities did not cause or contribute substantially or 
materially to his death and his death is not otherwise 
related to service.  As the preponderance of the evidence is 
against the claim for service connection for cause of death, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).



ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


